Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/30/2021, 08/04/2021, and 11/01/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections

	Claims 18 and 31-33 are objected to because of the following informalities:  

	Claim 18 recites the limitations “the sensor” in line 7 without previously reciting a sensor, therefore lacking antecedence.  Appropriate correction is required.

	Claim 31 recites the limitation “the received the received kinematic information” in line 3, wherein the second “the received” is not necessary. Appropriate correction is required. 

	Claim 32 recites the limitation “multidimensional vectors; and. wherein motion picture…” wherein the period after “and” does not seem required or intentional. Appropriate correction is required. 

	Claim 33 recites the limitation “a telepoperated surgical system (surgical system)” in line 1 wherein “teleoperated” appears to be misspelled, and the second recital of “surgical system” is not required. Appropriate correction is required.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed inventions absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 18-23, 27-30, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Quaid et al. (US Pre-Granted Publication No. US 2006/0142657 A1 hereinafter “Quaid”).

	Regarding claim 18 embodiments of Quaid discloses:

	A teleoperated surgical system comprising: a surgical instrument; (Quaid fig 3 [0100] [0107] wherein a surgical instrument is used remotely) an actuator coupled to impart motion to the surgical instrument in response to a control signal; (Quaid [0152] [0115] wherein the instrument is moved by actuators and motors) a control signal rules information structure that provides classifications for kinematic information about the surgical system (Quaid [0130] wherein identifiable markers i.e. landmarks outline visual indicators for different parts of the surgical system and operation) and that associates the classifications with control signals; (Quaid [0011] [0107] wherein haptic and limits placed on the user by the system allows for the operator to control the surgery) a processor communicatively coupled to the actuator, to the sensor and to the control signal rules information structure, (Quaid [0092] [0095] [0100] [0107] wherein a processor and sensor allows for control of the surgical system with feedback controls) the processor configured to perform operations comprising: receiving the kinematic information; (Quaid [0120] [0124] [0152] wherein kinematic information of the surgical tool and operation are supplied) identifying a classification of the received kinematic information based upon the classifications provided by the control signal rules information structure; (Quaid [0182] [0225] fig. 13 wherein the system identifies user inputs and allowable motions for the tool during surgery) and launching a control signal associated by the control signal rules information structure with the identified classification.  (Quaid [0101] [0107] [0192] wherein the surgical system follows planned procedures and limits implemented by the haptic device).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 19 embodiments of Quaid disclose all of the limitations of claim 18 and further discloses:

	The teleoperated surgical system of claim 18, wherein the processor is configured to perform an operation comprising transforming the received kinematic information to kinematic signature information.  (Quaid [0157] wherein the kinematic information of the tool is translated to movements of the tool with directions to virtual boundaries).

	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 20 embodiments of Quaid disclose all of the limitations of claim 19 and Quaid further discloses:

	The teleoperated surgical system of claim 19,PRELIMINARY AMENDMENTPage 3Serial Number:17/354,567Dkt: P05605-WO-US-CON (3948.052US2) Filing Date: June 22, 2021wherein identifying a classification of the received kinematic information includes comparing the transformed kinematic information (Quaid [0152] wherein the kinematics are transformed to a coordinate system) with kinematic signature information within one or more of the classifications provided by the control signal rules information structure. (Quaid [0169] [0216] wherein boundaries and rules are applied to the surgical tool).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 21 embodiments of Quaid disclose all of the limitations of claim 20 and further discloses:

	The teleoperated system of claim 20, wherein in response to the control signal, the surgical system adjusts speed at which the instrument moves.  (Quaid [0107] wherein the speed of the tool is controlled).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 22 embodiments of Quaid disclose all of the limitations of claim 20 and Quaid further discloses:

	The teleoperated system of claim 20, wherein in response to the control signal, the surgical system adjusts a range of motion of the instrument.  (Quaid [0107] [0204] [0216] wherein the motion of the tool is limited by haptic boundaries).
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 23 embodiments of Quaid disclose all of the limitations of claim 20 and Quaid further discloses:

	The teleoperated system of claim 20, wherein in response to the control signal, the surgical system adjusts visual guidance provided to an operator.  (Quaid [0130-0131] [0187-0188] wherein cameras for visual tracking of the procedure and display information is presented to the user).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 27 embodiments of Quaid disclose all of the limitations of claim 18 and Quaid further discloses:

	The system of claim 18, wherein the control signal includes a surgical instrument end effector control signal.  (Quaid [0107-0109] wherein control of the surgical tool is supplied).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 28 embodiments of Quaid disclose all of the limitations of claim 18 and Quaid further discloses:

	The system of claim 18 further including: one or more actuators configured to adjust motion of a surgical instrument based upon the launched control signal.  (Quaid [0107] [0204] wherein the surgical tool is limited based on the control signals and tracking of the tool location).
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 29 embodiments of claim 18 and Quaid further discloses:

	The teleoperated system of claim 18 further including: a camera to capture surgical image information within a surgical scene;  (Quaid [0130-0131] [0187-0188] wherein cameras for visual tracking of the procedure and display information is presented to the user)
wherein the control signal rules information structure provides classifications for kinematic information about the surgical system and the surgical image information and that associates the classifications with control signals; (Quaid [0101] [0107] [0130-0131] [0192] wherein the surgical system follows planned procedures and limits implemented by the haptic device and view of the tool) wherein the processor is communicatively coupled to the camera, (Quaid [0101] [0130-0132]) the processor further configured to perform operations comprising: receiving surgical image information from the camera; (Quaid [0101] [0107] [0130-0131] [0192] wherein the surgical system follows planned procedures and limits implemented by the haptic device and view of the tool) and wherein identifying a classification includes, 
identifying a classification of a combination of the received kinematic information and the received surgical image information based upon the classifications of combinations kinematic information (Quaid [0182] [0129] [0225] fig. 13 wherein the system identifies user inputs and allowable motions for the tool during surgery with the help of imaging devices) and image signature information provided by the control signal rules information structure.  (Quaid [0101] [0107] [0130-0131] [0192] wherein the surgical system follows planned procedures and limits implemented by the haptic device and view of the tool).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 30 embodiments of Quaid disclose all of the limitations of claim 29 and Quaid further discloses:

	The teleoperated surgical system of claim 29, wherein the processor is configured to perform operations comprising transforming the received kinematic information to kinematic signature information; (Quaid [0157] wherein the kinematic information of the tool is translated to movements of the tool with directions to virtual boundaries) and transforming the received surgical image information to surgical image signature information. (Quaid [0101] [0107] [0130-0131] [0192] wherein the surgical system follows planned procedures and limits implemented by the haptic device and view of the tool).
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 33 embodiments of Quaid discloses:

	A method for use with a telepoperated surgical system (surgical system), the method comprising: (Quaid fig 3 [0100] [0107] wherein a surgical instrument is used remotely) recording, for each of a multiplicity of occurrences of a surgical procedure within one or more instances of the surgical system, (Quaid [0193] wherein the patient information and surgical system are imaged and saved to a file) respective diagnosis data information instances comprising, respective images of anatomical tissue within a surgical scene displayed within a viewer of a first instance of the surgical system during a surgical procedure; (Quaid [0194] wherein patient diagnostic images are saved and used for surgery) respective surgical instrument control haptics imparted to surgical instrument controls of the first instance of the surgical system in response to forces imparted to the surgical instrument during contact with the anatomical tissue within the surgical scene (Quaid [0186] wherein the forces by the haptic device on the surgical tool) displayed within a viewer during the surgical procedure; (Quaid [0130-0131] [0187-0188] wherein cameras for visual tracking of the procedure and display information is presented to the user) producing an information structure in a computer readable storage device that associates respective diagnosis data information with respective diagnoses; (Quaid [0148] wherein the diagnostic imaging is used to help model the patient for the tracking and procedure) selecting a respective diagnosis data information instance; (Quaid [0148] wherein the diagnostic imaging is used to help model the patient for the tracking and procedure) replaying the recorded images from the selected respective recorded diagnosis data information instance within a viewer of a second instance of the surgical system during a simulation of the surgical procedure; (Quaid [0109] [0188] wherein surgical applications and movement are precise, repeatable, and accurate with the haptic device) imparting the recorded surgical instrument control haptics from the selected respective recorded diagnosis data information instance to surgical instrument controls of the second instance of the surgical system during the replaying of the recorded images during the simulation of the surgical procedure.  (Quaid [0188] wherein the procedure is repeated for a second bone based on the haptic and imaging scene of the operation sight). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 34 embodiments of Quaid disclose all of the limitations of claim 33 and Quaid further discloses:

	The method of claim 33, wherein the imparted recorded surgical instrument control haptics include a vibro-tactile force.  (Quaid [0101] [0107] wherein the haptics include vibration controls).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Regarding claim 36 embodiments of Quaid disclose all of the limitations of claim 30 and Quaid further discloses:

	The system of claim 30, wherein motion picture surgical image signatures include multidimensional vectors that represent one or more of patient health record information, surgery type, (Quaid [0193] wherein patient health and relevant information including the type of surgery is supplied) and comparison of anatomical image appearance at different surgical stages. (Quaid [0193] wherein patient health and relevant information including the type of surgery is supplied).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Claims 24-26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid as applied to claims 19 and 30 above, and further in view of Miyake et al. (US Patent No US 4,887,222 hereinafter “Miyake”).

	Regarding claim 24 embodiments of Quaid disclose all of the limitations of claim 19 but does not appear to disclose:

	wherein kinematic signatures include respective multidimensional vectors.

	However, in the same field of endeavor of robotic controls Miyake discloses:

	“wherein kinematic signatures include respective multidimensional vectors.” (Miyake col. 3 lines 19-27 wherein the robot coordinate system is made up of multi-dimensional vectors). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the kinematic multidimensional vectors of Miyake with the surgical system of Quaid because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately tracking a robotic device in a simplified vector method on a general coordinate system for users to understand (Miyake Col. 3 lines 19-27). 

	Regarding claim 25 embodiments of Quaid disclose all of the limitations of claim 19 and Quaid further discloses:

	The teleoperated system of claim 19, wherein kinematic signatures of the instrument include multidimensional vectors that represent one or more of instantaneous velocity, (Quaid [0107] wherein a speed is controlled) instantaneous acceleration, (Quaid [0107] wherein an acceleration is controlled) … current path of motion and (Quaid [0107] wherein the motion of the tool is controlled) predicted path of motion.  (Quaid [0108] wherein based on the patient anatomy the tool is guided with a predefined path). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Quaid does not appear to disclose:

	instantaneous three- dimensional position,

	However, in the same field of endeavor of robotic controls Miyake discloses:

	“instantaneous three- dimensional position,” (Miyake col. 14 lines 23-40 wherein three dimensional position of the tool is provided with linear velocities). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the kinematic multidimensional vectors of Miyake with the surgical system of Quaid because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately tracking a robotic device in a simplified vector method on a general coordinate system for users to understand (Miyake Col. 3 lines 19-27).

	Regarding claim 26 embodiments of Quaid disclose all of the limitations of claim 19 and Quaid further discloses:

	The teleoperated system of claim 19, wherein kinematic signatures include … location of an instrument, (Quaid [0109] wherein the tool location is tracked) patient health, (Quaid [0193] wherein patient health and relevant information including the type of surgery is supplied) type of surgery, (Quaid [0193] wherein patient health and relevant information including the type of surgery is supplied) and prior motion of the instrument.  (Quaid [0206] wherein an initial calibration is completed i.e. prior motion). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).

	Quaid does not appear to disclose:

	multidimensional vectors that represent one or more of location of anatomical structures,

	However in the same field of endeavor of robotic controls Miyake discloses:

	“multidimensional vectors that represent one or more of location of anatomical structures,” (Miyake col. 14 lines 23-40 wherein three dimensional position of the tool is provided with linear velocities). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the kinematic multidimensional vectors of Miyake with the surgical system of Quaid because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately tracking a robotic device in a simplified vector method on a general coordinate system for users to understand (Miyake Col. 3 lines 19-27).

	Regarding claim 35 embodiments of Quaid disclose all of the limitations of claim 30 but does not appear to disclose:

	wherein surgical image signatures of the instrument include multidimensional vectors that represent one or more of color, texture, and geometry.

	However, in the same field of endeavor of robotic controls Miyake discloses:

	“wherein surgical image signatures of the instrument include multidimensional vectors that represent one or more of color, texture, and geometry” (Miyake col. 2 lines 49- col. 3 lines 19 wherein the geometry and joint position of the robot are determined during operation, see also col. 14 lines 23-40). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the kinematic multidimensional vectors of Miyake with the surgical system of Quaid because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately tracking a robotic device in a simplified vector method on a general coordinate system for users to understand (Miyake Col. 3 lines 19-27).

	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid as applied to claim 30 above, and further in view of Bowling et al. (US Pre-Granted Publication No. US 2014/0039517 A1 hereinafter “Bowling”).

	Regarding claim 31 embodiments of Quaid disclose all of the limitations of claim 30 and Quaid further discloses:

	The teleoperated surgical system of claim 30, wherein identifying a classification includes, identifying a classification of a combination of the received the received kinematic information (Quaid [0182] [0129] [0225] fig. 13 wherein the system identifies user inputs and allowable motions for the tool during surgery with the help of imaging devices) … and comparing the transformed received surgical image information with surgical image signature information within one or more of the classifications provided by the control signal rules information structure.  (Quaid [0101] [0107] [0130-0131] [0192] wherein the surgical system follows planned procedures and limits implemented by the haptic device and view of the tool).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Quaid because one of ordinary skill would have been motivated to make this modification in order to recognize the improvements possible of stability and safety of haptic control systems through various embodiments with slightly different control parameters (Quaid [0102]).
	Quaid does not appear to disclose:

	and the received surgical image information includes comparing the transformed kinematic information with kinematic signature information within one or more of the classifications provided by the control signal rules information structure
	
	However, in the same field of endeavor of robotic controls Bowling discloses:

	“and the received surgical image information includes comparing the transformed kinematic information with kinematic signature information within one or more of the classifications provided by the control signal rules information structure” (Bowling [0211] [0289] [0330-0331] [0351] wherein signals are representative of forces and movements that are classified as acceptable or not)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the transformed classifications of Bowling because one of ordinary skill would have been motivated to make this modification in order to improve controller responses and improve accuracy of the surgical system (Bowling [0086] [0155]).

	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid as applied to claim 30 above, and further in view of Miyake and Iannotti et al. (US Pre-Granted Publication No. US 2014/0200440 A1 hereinafter “Iannotti”).

	Regarding claim 32 embodiments of Quaid disclose all of the limitations of claim 30 but does not appear to disclose:

	wherein kinematic signatures include respective multidimensional vectors; and. wherein motion picture surgical image signatures include multidimensional vectors.

	However, in the same field of robotic controls Miyake discloses:

	“wherein kinematic signatures include respective multidimensional vectors; and.” (Miyake col. 2 lines 49- col. 3 lines 19 wherein the geometry and joint position of the robot are determined during operation, see also col. 14 lines 23-40). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the kinematic multidimensional vectors of Miyake with the surgical system of Quaid because one of ordinary skill would have been motivated to make this modification in order to allow for a means of accurately tracking a robotic device in a simplified vector method on a general coordinate system for users to understand (Miyake Col. 3 lines 19-27).

	Additionally, Quaid and Miyake does not appear to disclose:

	wherein motion picture surgical image signatures include multidimensional vectors.

	However, in the same field of robotic controls Iannotti discloses:

	“wherein motion picture surgical image signatures include multidimensional vectors.” (Iannotti [0015] wherein visual imaging techniques include a plurality of vectors)

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the visual multidimensional vectors of Iannotti with the surgical system of Quaid because one of ordinary skill would have been motivated to make this modification in order to improve imaging of a surgical setting for a region of interest coupled with computer assisted technology (Iannotti [0002-0003]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040106916 A1 discloses a surgical system with visually aided haptic movements
US 20140107471 A1 discloses a tracking system for surgical tools 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664